SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

861
KA 14-00820
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JERWAN B. MCFARLEY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


HUNT & BAKER, HAMMONDSPORT (BRENDA SMITH ASTON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Joseph W.
Latham, J.), rendered December 4, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v McFarley ([appeal No. 1] ___ AD3d
___ [Nov. 10, 2016]).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court